U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 333-137170 Consolidation Services, Inc. (Name of small business issuer as specified in its charter) Delaware 20-8317863 State of Incorporation IRS Employer Identification No. 2300 West Sahara Avenue, Suite 800, Las Vegas, NV89102 (Address of principal executive offices) (702) 949-9449 (Issuer’s telephone number) 2756 N. Green Valley Parkway, Suite 225, Henderson, NV89014 (702) 614-5333 (Former name, former address, and former telephone number since last report) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[]Non–Accelerated filer[]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes[] No [X] Transitional Small Business Disclosure Format (check one): Yes []No [] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 7, 2010 Common stock, $0.001 par value CONSOLIDATION SERVICES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED MARCH 31, 2 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Consolidated Financial Statements 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statement of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 20 Item4T. Controls and Procedures 20 PART II - OTHER INFORMATION Item1. Legal Proceedings 21 Item1A Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item3. Defaults Upon Senior Securities 31 Item4. Removed and Reserved 31 Item5 Other information 31 Item6. Exhibits 32 CERTIFICATIONS Exhibit 31.1 – Management certification Exhibit 31.2 – Management certification Exhibit 32.1 – Sarbanes-Oxley Act Exhibit 32.2 – Sarbanes-Oxley Act 2 PART I – FINANCIAL INFORMATION Item 1. Interim Consolidated Financial Statements and Notes to Interim Consolidated Financial Statements The Company prepares its consolidated financial statements in accordance with accounting principles generally accepted in the United States of America.The accompanying interim unauditedconsolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. While management of the Company believes that the disclosures presented herein and adequate and not misleading, these interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the footnotes thereto for the fiscal year ended December 31, 2009 as filed with the Securities and Exchange Commission. 3 CONSOLIDATION SERVICES, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS March 31, 2010 December 31, 2009 CURRENT ASSETS Cash $ $
